       Case 2:20-cv-02281-EEF-KWR Document 8 Filed 03/16/21 Page 1 of 3




                                  UNITED STATES DISTRICT
                                COURT EASTERN DISTRICT OF
                                        LOUISIANA

 DARRELL SMITH

 VERSUS                                                                    NO. 2:20-CV-2281

 LOUISIANA STATE POLICE
 ET AL                                                            JUDGE ELDON E. FALLON


                     MOTION TO VOLUNTARILY DISMISS PETITION

        COMES NOW Darrell Smith through undersigned counsel who respectfully moves this Court

under F.R.C.P. art. 15 to permit Plaintiff to voluntarily dismiss without prejudice under F.R.C.P. 4(m).



                                                 Respectfully Submitted,

                                                 _/s/Christopher J. Murell_______
                                                 Christopher J. Murell (#32075)
                                                 Lance C. Unglesby (#29690)
                                                 Unglesby Law Firm
                                                 246 Napoleon Street
                                                 Baton Rouge, Louisiana 70802
                                                 Telephone: (225) 387-0120
                                                 Facsimile: (225) 336-4355


                                                 Ronald S. Haley, Jr. (#30900)
                                                 HALEY & ASSOCIATES ATTORNEYS AT
                                                 LAW, LLC
                                                 8211 Goodwood Blvd Suite E
                                                 Baton Rouge, LA 70806
                                                 Office: 225-663-8869
                                                 Facsimile: 888-900-9771
                                                 rhaley@ronaldhaleylawfirm.com


                                                 Dedrick A. Moore (#30329)
                                                 DEDRICK A. MOORE
                                                 ATTORNEYS AT LAW, LLC



                                                     1
       Case 2:20-cv-02281-EEF-KWR Document 8 Filed 03/16/21 Page 2 of 3




                                              4962 Florida Blvd
                                              Baton Rouge LA, 70806
                                              Phone: (225) 412-0412
                                              Fax: (225) 412-0414




                                         CERTIFICATE

       I hereby certify that a copy of the foregoing pleading was this date electronically filed with

the Clerk of Court using the Court’s CM/ECF system. Notice of this filing will be sent to all

counsel of record by operation of the Court’s electronic filing system.

       New Orleans, Louisiana this 16 day of March, 2021.

                                                      /s/ Christopher J. Murell
                                                     CHRISTOPHER J. MURELL




                                                      Ronald S. Haley, Jr. (#30900)

                                                      Haley & Associates

                                                      8211 Goodwood Blvd., Suite E

                                                      Baton Rouge, Louisiana 70806

                                                      Telephone: (225) 663-8869

                                                      Fax: (225) 888-900-9771



                            Rhaley@ronaldhaleylawfirm.comCERTIFICATE

       I hereby certify that a copy of the foregoing pleading was this date electronically filed with

the Clerk of Court using the Court’s CM/ECF system. Notice of this filing will be sent to all

counsel of record by operation of the Court’s electronic filing system.

       New Orleans, Louisiana this 16 day of March, 2021.


                                                 2
Case 2:20-cv-02281-EEF-KWR Document 8 Filed 03/16/21 Page 3 of 3




                                    /s/ Christopher J. Murell
                                   CHRISTOPHER J. MURELL




                               3
